Title: William F. Gray to Thomas Jefferson, 20 January 1820
From: Gray, William F.
To: Jefferson, Thomas


						
							Respected Sir,
							
								Fredbg
								Jany 20th 1820
							
						
						Annexed I present a full statement of my a/c against you from the time that I have been favourd with your orders. If found correct, you will oblige me by an early remittance of the bal. in the way most convenient to yourself.—
						I owe you an apology for not having furnished the Book that you ordered a long time ago. The fact was I failed to get it of two correspondents to whom I wrote, and I at last lost sight of it.—I hope you have long ere this supplied yourself with it from some more fortunate, or more prudent Bookseller.—
						I should before this have effected an establishment at Charlottesville, as you kindly advised, had my means been equal to my views; but the pecuniary embarrassments of the times have been visited upon my poor concerns, in their full proportion. The ensueing spring I calculated certainly to have placed a handsome assortment of Books there, under a worthy young man whom I had engaged for the purpose; but I have just learned, that some active Yankees have anticipated me and that the ground is fully occupied.—I fear, therefore, I shall be compelled to abandon it.—
						
						Accept, Sir, my thanks for the portion of your custom I have enjoyed; and also for your kindness in the advice and friendship you so freely proffered.—I shall continue to forward the Reviews to you, and await your further orders for any other articles.—
						
							With much respect, Your Obliged Svt.
							
								Wm F. Gray
							
						
					